Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A radiation imaging apparatus,
comprising: 
a sensor base; 
a sensor array that includes a plurality of sensor chips arranged in an array, and in which three or more sensor chips of the plurality of sensor chips are arranged in one row of the sensor array; 
a scintillator positioned on a side opposite to the sensor base with respect to the sensor array;
a bonding member that bonds the sensor array and the scintillator: and 
a plurality of bonding sheets that are separated from each other and bond the sensor base and the plurality of sensor chips wherein 
two adjacent sensor chips out of the three or more sensor chips are bonded to the sensor base using separate bonding sheets out of the plurality of bonding sheets,

on the side on which the member is arranged, the bonding sheet extends beyond the side to the outside of the sensor chip.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious a	 radiation imaging apparatus,
comprising: 
a sensor base; 
a sensor array that includes a plurality of sensor chips arranged in an array, and in which three or more sensor chips of the plurality of sensor chips are arranged in one row of the sensor array; 
a scintillator positioned on a side opposite to the sensor base with respect to the sensor array;
a bonding member that bonds the sensor array and the scintillator: and 
a plurality of bonding sheets that are separated from each other and bond the sensor base and the plurality of sensor chips wherein 
two adjacent sensor chips out of the three or more sensor chips are bonded to the sensor base using separate bonding sheets out of the plurality of bonding sheets,
at least some sensor chips of the plurality of sensor chips have a side on which a wiring member is arranged and 
on the side on which the member is arranged, the bonding sheet extends beyond the side to the outside of the sensor chip.
Regarding claim 10, none of the prior art of record specifies or makes obvious a method for manufacturing a radiation imaging apparatus, comprising the steps of: 
forming a sensor panel by bonding a plurality of sensor chips to a sensor base using a plurality of bonding sheets separated from each other, 
such that three or more sensor chips of the plurality of sensor chips are arranged in one row of a sensor array in which the plurality of sensor chips arc arranged in an array: and 
-4-bonding the sensor panel and a scintillator using a bonding member such that the scintillator is positioned on a side opposite to the sensor base with respect to the sensor array, 
wherein at least some sensor chips of the plurality of sensor chips have a side on which a wiring is arranged; and 
forming the sensor panel includes bonding two adjacent sensor chips out of the three or more sensor chips to the sensor base using separate bonding sheets of the plurality of bonding sheets.
The balance of claims are allowable for at least the abovementioned reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GISSELLE M GUTIERREZ/Examiner, Art Unit 2884                                                                                                                                                                                                       
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884